—Appeal from decisions of the Workers’ Compensation Board, filed July 18, 1975 and September 12, 1977. The board found "Based on all the evidence, the Board Panel finds in Case No. 07339575 that there was an advanced payment of compensation and that the Referee findings of accident, notice and causal relationship to a myocardial infarction were based on the evidence and were proper. In Case No. 07339576, the Board Panel finds that the carrier’s request for review is premature since the award was made subject to possible apportionment and the record will be further developed on this issue.” There is substantial evidence to sustain the decisions of the board. Decisions affirmed, with costs to the Workers’ Compensation Board against the employer and its insurance carrier. Greenblott, J. P., Sweeney, Kane, Larkin and Herlihy, JJ., concur.